Citation Nr: 1223829	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether an overpayment in Department of Veterans Affairs (VA) compensation benefits, in the approximate amount of $32,000.00, was properly created at the time of the Veteran's incarceration.

2.  Entitlement to a waiver of recovery of overpayment of VA compensation benefits in the approximate amount of $32,000.00.


REPRESENTATION

Appellant represented by:	Daniel R. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to November 1983.  He was honorably discharged as a conscientious objector, a status previously determined by the Board of Veterans' Appeals (Board) to not be a bar to VA benefits for him.

This matter initially came to the Board on appeal from November 2004, August 2005, and May 2006, administrative determinations of the VA Regional Office (RO) in North Little Rock, Arkansas, and its Committee on Waivers and Compromises (COWC) that reduced the Veteran's benefits due to his incarceration, established an effective date in October 2003 for this reduction, and declined to grant a waiver of indebtedness for the resulting overpayment, respectively.

The matter also came from an August 2006 administrative decision notifying the Veteran of a separate overpayment in the amount of &856.00.  

In February 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a January 2010 decision, the Board dismissed the appeal regarding the validity of the debt in the amount of $856.00 as a waiver of the debt was already granted, determined that the overpayment of VA compensation benefits, in the approximate amount of $32,000.00, was properly created, and remanded the matter of entitlement to a waiver of recovery for an overpayment of VA compensation benefits in the approximate amount of $32,000.00 to the RO for further evidentiary development.

The Veteran appealed that portion of the Board's January 2010 decision that found a valid debt resulted from the overpayment of VA compensation benefits during his incarceration to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Memorandum Decision, the Court set aside the Board's decision that found the Veteran partially at fault for the overpayment of VA compensation benefits and remanded the matter consistent with its decision. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The amount of disability compensation that a veteran can be paid while incarcerated is limited by statute.  See 38 U.S.C.A. § 5313 (West 2002).  "There is no dispute in this case that while [the Veteran] was incarcerated [VA] continued to deposit [his] full disability compensation into an account held jointly by [him] and his wife, even though [VA] was notified of [the Veteran's] incarceration" (see August 3, 2011 Memorandum Decision at page 1).  When it learned of its error some fourteen months after the Veteran's payments should have been reduced, VA began paying the Veteran the reduced rate, pursuant to 38 U.S.C.A. § 5313, and his wife the remaining amount pursuant to 38 U.S.C.A. § 5307(a)(1) (West 2002) (allowing for a spouse to receive benefits that a veteran would otherwise have been entitled to but for the incarceration).  VA also paid the Veteran's wife the amount that she was entitled to under 38 U.S.C.A. § 5307(a)(1) for the past 14 months and created a debt against him for the amount that had been deposited into their joint account for the past fourteen months beyond the amount to which he was entitled under 38 U.S.C.A. § 5313.

The continued deposits into the joint account for fourteen months were erroneous, and establish administrative error on the part of VA.  The remaining question is whether the Veteran was partially at fault because he knew that his full disability compensation erroneously was being deposited into his joint record and misused those funds (see Memorandum Decision at page 2, to the effect that the Veteran's "knowledge alone of funds available in a joint account does not constitute fault on his part").  The Veteran contends that the continued deposits into the joint account were due solely to administrative error on VA's part, and that the effective day of the reduction in payments is limited to the date of the last payment, pursuant to 38 U.S.C.A. § 5112(b)(10).  

The current record on appeal does not reflect that the Veteran used any funds deposited into his joint account beyond the amount to which he was entitled by statute.  But that is not entirely clear as there are no bank records of the joint account in the claims file.  Available evidence in the record indicates that the Veteran's wife, not the Veteran, was using the benefits deposited into their joint account and she was entitled to a significant portion of those benefits pursuant to 38 U.S.C.A. § 53079(a)(1) (see Memorandum Decision, at page 3).

In an August 20, 2006 letter the RO, the Veteran requested that his benefits be forwarded into his designated account at Trust Fund Centralized Banking in Pine Bluff, AR.  He said that he requested this "on several occasions since August 2003 and....[VA] continue[s] to pay these monies into an account over which I have no control."  His September and October 2006 letters to the RO similarly requested payment into the Trust Fund Centralized Banking account.  The Board is of the opinion that, prior to appellate consideration of the Veteran's case, bank records of the joint account ("over which [the Veteran had] no control") for the period from September 2003 (when the Veteran's wife advised VA that he was incarcerated on August 28, 2003) to November 1, 2004 should be obtained.

Additionally, in January 2010, the Board directed the RO to prepare a full accounting and accurate accounting to establish the amount of the Veteran's indebtedness, to include the amount originally owed by him, and any amount that was paid or credited in remittance of his debt.  However, it does not appear that the RO had the opportunity to complete the Board's directives and this matter is, thus, incorporated within this remand.  

The Board noted that the Veteran asserted that he did not receive payment of the amounts to which he was entitled to receive during his incarceration, i.e. monthly checks at the 10 percent rate.  The record suggests that this portion of the Veteran's benefits was withheld in collection of his debt.  See, e.g., May 2006 Waiver decision.  If so, however, that amount should be reflected as a portion of his debt paid, that does not appear to be the case to date. 

Instead, the available evidence reflects a "payment" or reduction in the amount of $10,291.48, and an additional amount of $219 as "funds applied."  See Correspondence to Veteran dated September 21, 2005; Internal notation to file, August 18, 2006.  The amount of $10,291.48 was attributed to the change in effective date from June 2003 to October 2003, shortening the duration of the Veteran's overpayment and thus reducing his debt.  The source of the $219 credit is unknown.  A complete financial accounting is required. 

To this end, the Board notes that an "audit" was conducted in December 2004, and mailed to the Veteran's address in prison.  However, this document reflects the incorrect effective date of the reduction (i.e. June 23, 2003 as opposed to October 28, 2003) and does not reflect any debt paid.  Thus, an updated accounting is necessary. 

In addition, during his February 2009 Board hearing, the Veteran testified that, if he were to be required to pay back the debt owed to VA, it would result in undue hardship.  The Veteran was afforded additional opportunity to submit evidence of his income and expenditures regarding the claimed hardship, but does not appear to have submitted recent evidence thereof.  The Veteran should be provided a copy of the accounting requested pursuant to this remand that will confirm the actual amount of the debt owed.  He should then be afforded an additional opportunity to present evidence of the hardship he would face if required to repay his debt. 

Accordingly, the case is REMANDED for the following action: 

1. The RO should contact the Veteran and request all relevant information pertaining to the joint account held by his wife and him for the period from September 2003 to November 1, 2004, and then obtain all bank records for that account for the 14-month period in question when the erroneous VA compensation payments were made.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. The Veteran should be advised, in writing, that he may submit any additional evidence in his possession in support of his claim that he was not at fault for the deposit of erroneous VA funds into the joint account from September 2003 to November 2004.

3. The RO should prepare and associate with the claims file an itemized accounting of the Veteran's debt to reflect the following: 

a. the amount of compensation paid to the Veteran during his incarceration from October 29, 2003 to April 22, 2008 (all payments with Veteran listed as payee, as opposed to any other beneficiaries listed as payee); 

b. the amount to which the Veteran was entitled during the period of his incarceration from October 2003 to April 2008;

c. the difference between the amount entitled versus the amount paid, i.e. the original amount of overpayment; 

d. the amount of any funds withheld, paid, or otherwise credited towards the Veteran's overpayment since the creation thereof, including the nature or source of any such credited amount if able to be determined; and

e. the amount of the currently outstanding debt.

4. The RO should provide a copy of the itemized accounting to the Veteran, and request that he provide a current financial status report listing all monthly income, monthly expenses, and assets.  He may submit documentation to support his assertion of undue financial hardship in repaying the identified debt.

5. After the above development has been accomplished, readjudicate the Veteran's request for a waiver of indebtedness in the amount determined by the aforementioned itemized accounting, to include whether the debt was properly created at the time of his incarceration.  If the determination remains unfavorable to the Veteran, he and attorney should be provided with a supplemental statement of the case (SSOC) that addresses all evidence associated with the claims file since the last SSOC.  The Veteran and his attorney should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


